            Case 6:18-bk-05301-KSJ         Doc 87      Filed 03/23/21     Page 1 of 4

                         UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

FITZ C. MCKINZIE,                                            Case No: 6:18-bk-05301-KSJ
                                                             Chapter 13

Debtor.
_______________________________ /

                     OBJECTION TO MOTION TO DISMISS FOR
            FAILURE TO MAINTAIN TIMELY PLAN PAYMENTS (DOC. NO. 86)

COMES NOW the Debtor and files this Objection to Trustee's Motion to Dismiss Case for

Debtor's Failure to Maintain Timely Plan Payments (Doc. No. 86), stating the following:

   1. Trustee filed a Motion to Dismiss for Failure to Maintain Timely Plan Payments

       (Doc.No. 86) on 3/4/2021.

   2. The Motion to Dismiss for Failure to Maintain Timely Plan Payments (Doc. No. 86)

       stated a delinquency in the sum of $7,149.00.

   3. Debtor's most recent payment had not yet posted to the trustee when the Motion was

       filed. Taking into account this payment of $2,383.00, the delinquency is reduced to

       $4,766.00. A copy of the TFS Bill Pay account detail showing this transaction is attached

       as Exhibit A.

   4. Debtor has scheduled payments to resolve the remaing past due amount via TFS Bill Pay.

       These scheduled transactions are displayed on the TFS Bill Pay account detail attached as

       Exhibit A.

   5. Debtor will therefore be current prior to the date of a hearing set on this matter.

WHEREFORE Debtor respectfully objects to the Trustee's Motion to Dismiss for Failure to

Maintain Timely Plan Payments (Doc. No. 86) and respectfully requests the Court set this matter

for a hearing.
           Case 6:18-bk-05301-KSJ        Doc 87    Filed 03/23/21    Page 2 of 4


                                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing instrument has been provided

electronically or by United States mail on this 23rd day of March, 2021 to Laurie K.

Weatherford, Chapter 13 Trustee, P.O. Box 3450, Winter Park, Florida 32790-3450.



                                                   /s/ Matthew R. Gross, J.D.
                                                  MATTHEW R. GROSS, J.D.
                                                  Florida Bar No.: 49863
                                                  Fresh-Start.Law, P.A.
                                                  1101 Douglas Ave., Ste. 1000
                                                  Altamonte Springs, FL 32714
                                                  Ph. (407) 403-5936
                                                  Fax (407) 842-7248
                                                  mrg@first.law
                                         Case 6:18-bk-05301-KSJ     Doc 87      Filed 03/23/21   Page 3 of 4


   ALERT          You're not allowed to manage this account. Please upload an authorization.




Debtor – Fitz Mckinzie

 Personal Info       Bank Info          Payments    Authorization   Case Info        Activate




                                                                                                   Currently set to pay
 Personal Info                Edit
                                                                                                   Laurie K Weatherford

     Name

     Fitz Mckinzie                                                                                 Status

                                                                                                   Active - Enrolled

     Email
                                                                                                 User Authorization Required
     mckinziefc@live.com

                                                                                                                Convert to eWage
     Address

     3823 Sunset Cove Drive
                                                                                                                  Archive Debtor
     Port Orange FL 32129



     Phone                                                                                                   Print MoneyGram Card
     386-631-8434




 Bank Info            Edit


     Bank name                       Account Type

     Wells Fargo Bank                Checking



     Account Number              Routing Number

     ******9581                  063107513




 Payments              Edit


     Schedule

     Always Manual Payments




 Authorization
     No authorization. You cannot manage this
     account without an authorization.

     Add Authorization




 Case Info            Edit


     Case Number

     18-05301
                                    Case 6:18-bk-05301-KSJ                Doc 87       Filed 03/23/21        Page 4 of 4
    18 05301



    Trustee

    Laurie K Weatherford




    Upcoming Transactions

    Date                   Payee                                   Type                                         Amount               TFS Fee        Total

    April 22, 2021         Laurie K Weatherford                    Manual Debtor Payment                        $2,383.00            $7.99          $2,390.99

    April 08, 2021         Laurie K Weatherford                    Manual Debtor Payment                        $2,383.00            $7.99          $2,390.99

    March 25, 2021         Laurie K Weatherford                    Manual Debtor Payment                        $2,383.00            $7.99          $2,390.99



    Processing Transactions

   Recent Transactions
                                                                                                                   View All Transactions

Date                       Payee                              Type                                   Status            Amount             TFS Fee    Total

February 25, 2021          Laurie K Weatherford               Manual Debtor Payment                  Complete          $2,383.00          $7.99      $2,390.99




                           Copyright ©2011-2021. Nationwide TFS. LLC | 500 North Broadway. Suite 240. Jericho. NY 117531 Privacy Policy
